Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 54-79 are allowable.
Regarding independent claims 54, 60, 66, and 73, the applicant's arguments filed 12/14/2020 have been fully considered and found persuasive.  Hence, the subject matters of independent claims 54, 60, 66, and 73 are allowable over the prior arts of record.  Accordingly, all dependent claims of independent claims 54, 60, 66, and 73 are also allowable.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 54 (similarly to claims 60, 66, and 73), it discloses a method of operation by a network node in a cellular communications network, the method comprising: allocating a mobility area to a user equipment device, wherein the user equipment device is not required to inform the cellular communications network of the location of the user equipment device while the user equipment device remains in the mobility area, wherein the mobility area encompasses one or more lower-level tracking areas of the cellular communications network that are contained within a higher-level tracking area of the cellular communications network; and identifying the 
These claimed features contain particular communications between the network entities as well as specific procedures for obtaining specific contents of such communications that are not taught in the prior arts of record combined or alone.  Hence, these claimed features contain allowable subject matter.  Similar claimed features are also recited in independent claims 60, 66, and 73, hence, these claimed features of claims 60, 66, and 73 also contain allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following prior arts are all cited to show systems which are considered pertinent to the claimed invention. 
See form PTO-892 for detail.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465